Citation Nr: 1509239	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  04-25 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty (AD) from September 1968 to June 1970 and from May 1973 to August 1976.  He also had additional service in the Washington Army National Guard until 1983, so presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from April 2003 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The April 2003 decision, in relevant part, denied his claim of entitlement to service connection for hypertension, PTSD, bilateral hearing loss, and tinnitus.  The March 2009 decision granted his claim for service connection for hypertension and assigned a noncompensable (so 0 percent) rating for it retroactively effective from June 2001, so back to the date of receipt of his claim for this disease.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2009, the Board remanded the Veteran's claims so he could have a hearing concerning them.  He and his former spouse subsequently testified at an October 2009 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, so at what is commonly referred to as a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

In an April 2011 decision and remand, the Board decided other claims for service connection for Type II Diabetes Mellitus, peripheral neuropathy, and a skin disorder; therefore, those claims are no longer before the Board.  However, the Board instead remanded the claims for service connection for PTSD and tinnitus and determined there was new and material evidence to reopen the claim for service connection for bilateral hearing loss.  But the underlying claim of entitlement to service connection for bilateral hearing loss was then remanded rather than decided, as was the claim for an initial compensable rating for the hypertension.  The Board also referred a still additional claim for service connection for dysthymic reaction, which originally had been evaluated along with a service-connected left clavicle disability, but was later separated and assigned a noncompensable rating.

The Veteran's claim for PTSD since has been recharacterized more broadly as for an acquired psychiatric disorder, inclusive of PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather it must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  In Clemons, the Court explained that a claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as his description of history and symptoms; VA therefore should construe a claim for service connection based on reasonable expectations of a non-expert claimant.  Although in actuality there is no indication the Veteran has any acquired psychiatric disorders other than the PTSD and the already service-connected dysthymic disorder that have been diagnosed, the Board is still considering his claim for mental illness as all encompassing, so for an acquired psychiatric disorder inclusive of, but not limited to, PTSD.


Unfortunately, this claim for service connection for an acquired psychiatric disorder, including PTSD, requires further development before decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and deciding the remaining claims for service connection for bilateral hearing loss and tinnitus and for an initial compensable rating for the hypertension.


FINDINGS OF FACT

1.  According to the results of tests that have been administered, the Veteran does not have sufficient hearing loss in either ear to be considered an actual ratable disability by VA standards for compensation purposes.

2.  And although he has tinnitus, a condition that usually is entirely subjective rather than objective, it did not initially manifest during his service and is not the result of it.

3.  His hypertension is not manifested by diastolic pressure predominantly of 100 or more or systolic pressure of 160 or more.


CONCLUSIONS OF LAW

1.  He has not established he has a ratable bilateral hearing loss disability, much less on account of his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  His tinnitus also was not incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria are not met, as well, for a compensable rating for his hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, which is entirely electronic, so paperless, and therefore being maintained in Virtual VA and the Veterans Benefits Management System (VBMS).  The Board has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, prior to initially deciding these claims in April 2003, an August 2002 letter informed the Veteran of the type of information and evidence needed to substantiate his claims (which, at the time, were all for service connection), gave examples of the types of evidence he could submit in support of them, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support them.  Moreover, because his appeal for a higher initial rating for his hypertension stems from the subsequent granting of service connection for this disease, the issue of whether there was adequate VCAA notice concerning this claim is ultimately moot, as the intended purpose of such notice was fulfilled with the granting of service connection for this disease.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA does not have to provide additional VCAA notice in this circumstance concerning the "downstream" disability rating element of this claim because the initial intended purpose of the notice was served inasmuch as the claim as it arose in its initial context was granted, so substantiated.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran was provided this required SOC in June 2010, as well as subsequent Supplemental SOCs (SSOCs), together citing the statutes and regulations governing the rating of this disability and containing discussion of the reasons or bases for not assigning a higher, i.e., compensable, initial rating for this disability.  He therefore has received all required notice concerning this downstream initial-rating claim, as well as regarding his other claims that are still trying to establish his entitlement to service connection for his other claimed disorders.

And as concerning the duty to assist him with these claims, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and associated with the claims file for consideration.  38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wants to submit or have VA obtain that is obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in March 2013, as a result of the Board's April 2011 decision and remand, the Veteran was provided the appropriate VA compensation examination for the necessary medical opinions concerning his claims for service connection for bilateral hearing loss and tinnitus.  The VA examination report provides the information needed to make an informed decision on these claims, including insofar as whether he has a currently ratable bilateral hearing loss disability, much less on account of his military service.  It is evident from the report that the VA examiner reviewed the claims file for the pertinent history, including of the Veteran's complaints, evaluation and treatment since the conclusion of his service.  The examiner also performed an audiological evaluation of him with the required testing and, most importantly, provided explanatory rationales for her consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

As well, as for the downstream claim for a higher initial rating for the hypertension, VA compensation examinations were performed in August 2002 and September 2008, which included consideration of the Veteran's medical history and set forth findings enabling the Board to make a fully-informed decision on this claim also.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no evidence indicating there has been a material change in the severity of his hypertension since that last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.

Moreover, there was compliance with the Board's April 2011 remand directives in terms of having the Veteran undergo the VA examinations to determine the etiology of any bilateral hearing loss and tinnitus shown to presently exist.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Regarding the October 2009 hearing before the Board, it too was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

III. 
Bilateral Hearing Loss

The Veteran claims he has bilateral hearing loss owing to repeated exposure to loud noise and consequent injury (i.e., acoustic trauma) during his service.  Considering the pertinent statutes, regulations and cases in conjunction with the evidence of record, however, the Board concludes that this claim must be denied rather than granted.

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).


Unfortunately, at no time since the re-filing of this claim for bilateral hearing loss in September 2001 has there been indication the Veteran has sufficient hearing loss in either ear so as to in turn be considered an actual ratable disability by VA standards - again, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  His original claim for service connection for bilateral hearing loss was denied in a December 1998 rating decision on the basis that he did not have a then current ratable hearing loss disability.  And although the claim subsequently was reopened on the basis of new and material evidence - specifically, the report of a more recent February 2003 VA audiology consultation diagnosing asymmetric sensorineural hearing loss, it did not include an audiogram.  A later September 2007 VA audiology hearing evaluation (so with an audiogram) indicated that, at that point, the Veteran had normal hearing at low frequency, albeit sloping to mild hearing loss from 4,000 to 8,000 Hertz, but nonetheless excellent word recognition.  And as a result of the Board's even more recent April 2011 decision and remand, he had another VA audiology examination in March 2013, when he once again did not have sufficient hearing loss in either ear to conclude he has an actual ratable hearing loss disability to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection for bilateral hearing loss cannot be granted at this time because the Veteran's hearing loss (even recognizing it as sensorineural) does not meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  In other words, although there is indication of hearing loss, it is not sufficiently severe to be considered an actual ratable disability according to the threshold minimum requirements of § 3.385.  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

The Veteran is advised that he is welcome to again refile this claim in the future upon a showing of the requisite level of hearing loss to then get into the question of whether it is the result of his service.

IV. Tinnitus

The Veteran also contends he has tinnitus owing to noise exposure during his military service.  But for the following reasons and bases, the Board finds that this claim also must be denied, even conceding he has this claimed disease.


Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  The Board, therefore, must determine whether his assertions regarding the incurrence of tinnitus in service also are credible.  Indeed, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

His STRs do not reflect any complaints of tinnitus during his service.  He testified that, while serving in Korea, he worked with large trucks with diesel engines, and he was not issued any hearing protection.  He also described being seen in service for pain in his left ear after firing weapons without hearing protection for range qualification.

During the February 2003 VA audiology consultation previously mentioned, the Veteran reported bilateral, periodic tinnitus, occurring approximately weekly and lasting for several minutes at a time.  He reported an onset of 30 years prior, so approximately in the 1970s.  During the later September 2007 VA audiology hearing evaluation, he again reported periodic bilateral mild-to-moderate tinnitus.

As a result of the Board's April 2011 decision and remand, the Veteran was afforded an additional VA compensation examination for his tinnitus claim in March 2013.  He reported experiencing intermittent tinnitus in both ears that he believed to have been present since the early 1990s (so not since the 1970s as he earlier had claimed).  The examiner opined that the tinnitus was not caused by or a result of military noise exposure.  In making this determination, the examiner noted that the Veteran's described frequency of his reported tinnitus was typical of normal-occurring tinnitus rather than tinnitus associated with noise exposure.  The examiner also noted that the Veteran had reported that the onset of his tinnitus was after his separation from the military (apparently referring to his indication of only having experienced the condition since the 1990s rather than since the 1970s as he previously had alleged).

Because the Veteran has given vastly differing accounts of just how long he has experienced tinnitus (again, just since the 1990s versus much longer, since instead the 1970s), this tends to undermine the credibility of his lay testimony concerning the history and duration of this disease, even accepting that he has it.  And the probative value of his lay testimony is not just determined by his competence to assert certain things, such as how long he has experienced this disease, but also based on whether the Board deems his lay testimony concerning this purported history credible.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board as mentioned must determine whether the evidence comes from a "competent" source.  But, as a second step, even if the evidence is determined to be competent, the Board must then additionally determine whether the evidence also is credible, or worthy of belief, as only then does it ultimately have probative value.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno, supra; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The third and final step of this inquiry then requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There is no credible evidence supporting the Veteran's claim for tinnitus.  There were no reports of tinnitus during his service.  He has claimed both that his tinnitus began in perhaps the 1970s, or maybe the early 1990s, therefore the Board finds that his reported onset of his tinnitus is too inconsistent to be considered credible.  Additionally, and as importantly, the March 2013 audiological opinion provided a detailed explanatory rationale for disassociating his tinnitus from his service, concluding it was not caused or related to his service.  
See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (Most of the probative value of an opinion comes from its underlying reasoning or rationale, not merely from reviewing the claims file, although that, too, has significance if it would reveal facts or evidence that might affect the underlying basis of the opinion.).

Accordingly, the preponderance of the evidence weighs against finding that the Veteran's tinnitus was caused by or is otherwise related or attributable to his service.  There is no reasonable doubt concerning this determinative issue, only instead a preponderance of evidence against the claim, in turn meaning it must be denied.

V. Hypertension

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where, as here, entitlement to compensation already has been established, and an increase in the disability ratings is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In determining the present level of disability, however, "staged" ratings are appropriate for increased-rating claims when the factual findings show distinct time periods where the service-connected disabilities have exhibited symptoms that would warrant different ratings.  And this is true irrespective of whether it is an initial rating or established rating.  The only difference is that, in an initial-rating context, the focus is on the state of the disability since receipt of the underlying claim for service connection, whereas in an established-rating context, the relevant temporal focus is on the severity of the disability since the year immediately preceding the receipt of the increased-rating claim.  Compare and contrast the holdings in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension is rated under 38 C.F.R. § 4.104, DC 7101.  Under this code, a 10 percent rating is warranted for hypertensive vascular disease when the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 110 or more.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.
A 40 percent rating is warranted for diastolic pressure of predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure of predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran contends that a compensable rating has been warranted for his service-connected hypertension since the effective date in June 2001.

The pertinent evidence of record during this time period at issue includes several VA examination reports.  The first examination in August 2002 was in response to the Veteran's initial claim of entitlement to service connection for this disease.  During that examination, he reported taking two medications for his hypertension that provided good control of his blood pressure.  It does not appear that his blood pressure was taken at that time.  He also had a VA examination in September 2008, however, during which he continued to report good response to medication.  His blood pressure readings were:  128/84, 128/82, and 128/84.  The examiner noted the Veteran had normal blood pressure with medication treatment.

VA outpatient treatment records for this same time period in question reflect blood pressure readings of 129/74, 134/82, 145/81, 136/70, 135/72, 87/60, 146/83, 126/77, 114/91, 139/76, 97/60, 136/84, 138/72, 149/76, 123/67, 141/34, 145/80, 132/41, 149/74, 149/72, 164/80, 130/80, 139/74, and 132/65.

Based on this evidence (collective readings over time), the Board finds that an initial compensable rating is not warranted for the Veteran's hypertension.  He had only one occasion when his systolic blood pressure (the top number in the blood pressure reading) was above 160, and no occasions when his diastolic blood pressure (the bottom number) was 100 or more.  Certainly then, this has not predominantly been the case.  Therefore, the overall weight of the evidence clearly shows his condition is not approximated by the 10 percent rating under DC 7101 for the time period in question.

And while the Board acknowledges that the Veteran takes continuous medication to control his hypertension, the rating criteria contemplate both situations where a Veteran takes medication and where he does not take medication.  When a Veteran is taking continuous medication to control hypertension, there must also be a history of diastolic blood pressure of predominantly 110 or more.  38 C.F.R. § 4.104, DC 7101.  Here, there is no indication the Veteran ever has had diastolic blood pressure of or above 110.  Therefore, he simply does not meet the criteria for a higher (compensable) rating.

Accordingly, the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for the hypertension.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI. Extra-schedular Consideration

The Board also has considered whether the Veteran's claim for a higher initial rating for his hypertension should be referred for extra-schedular consideration.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for this special consideration is unwarranted.  As discussed, his service- connected hypertension is contemplated and reasonably described by the regular schedular rating criteria.  See id.  He does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by his schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds there is not the required suggestion that his service-connected hypertension presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

To the contrary, the Board finds that the available schedular evaluation is adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus also is denied.

As well, the claim of entitlement to an initial compensable rating for the hypertension is denied.


REMAND

As concerning the remaining claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In its prior April 2011 decision and remand, the Board instructed the AOJ to attempt to verify the Veteran's alleged stressor of a jeep accident in Korea and any other incident that he believes caused his PTSD.  While the appropriate steps were taken to attempt to verify the Jeep accident, the Board finds that his other claimed stressors were not properly developed.  Specifically, during his Board hearing in October 2009, the Veteran testified that while he was driving his company commander, Captain Able, to the tactical operations center in the demilitarized zone (DMZ) in Korea, the captain was seriously wounded and perhaps killed.  He also reported that he was subject to personal attacks on his person leading to injury while in service, in both October 1968 and April 1969.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

Therefore, this claim for service connection for an acquired psychiatric disorder, to include PTSD, must once again be remanded to attempt to verify the Veteran's additionally-claimed stressors in service of personal attacks and witnessing his company commander's serious, perhaps even fatal, injury.  See Stegall, 11 Vet. App. at 271.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Attempt to verify the Veteran's remaining alleged stressors of (i) suffering personal attacks in service that led to injury, specifically on or around October 1968 and April 1969, and (ii) witnessing the serious, perhaps fatal, injury of his company commander, Captain Able, while serving in Korea along the DMZ.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


